UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K RANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECH INTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number:818-787-7000 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange Title of each class On which registered Common Stock, no par value The NYSE Amex Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrantis a well-knownseasoned issuer, as defined in rule 405 of the Securities Act. oYes þNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYes þNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £Yes£ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in a definitive proxy statement or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer£ Accelerated Filer£ Non-Accelerated Filer (Do not check if a smaller reporting company)£ Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £YesRNo The aggregate market value of voting stock held by non-affiliates of Registrant, based upon the closing price of $4.17 for shares of the registrant’s Common Stock on December 31, 2010, the last business day of the registrant’s most recently completed second fiscal quarter as reported by the NYSE Amex, was approximately $8.4 million. In calculating such aggregate market value, shares of Common Stock held by each officer, director and holder of 5% or more of the outstanding Common Stock (including shares with respect to which a holder has the right to acquire beneficial ownership within 60 days) were excluded because such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of Common Stock outstanding as of September 26, 2011 was 3,321,555. Documents Incorporated by Reference Part III of this Form 10-K incorporates by reference information from Registrant’s Proxy Statement for its 2011 Annual Meeting of Shareholders to be filed with the Commission under Regulation 14A within 120 days of the end of the fiscal year covered by this Form 10-K. TRIO-TECH INTERNATIONAL INDEX Page Part I Item 1 Business 1 Item 1A Risk factors 6 Item 1B Unresolved staff comments 6 Item 2 Properties 7 Item 3 Legal proceedings 8 Item 4 [Removed and reserved.] 8 Part II Item 5 Market for registrant’s common equity, related stockholder matters and issuer purchases of equity securities 9 Item 6 Selected financialdata 9 Item 7 Management’s discussion and analysis of financial condition and results of operations 10 Item 7A Quantitative and qualitative disclosures about market risk 28 Item 8 Financial statements and supplementary data 29 Item 9 Changes in and disagreements with accountants on accounting and financial disclosure 29 Item 9A Controls and procedures 29 Item 9B Other information 30 Part III Item 10 Directors, executive officers and corporate governance 30 Item 11 Executive compensation 30 Item 12 Security ownership of certain beneficial owners and management and related stockholder matters 30 Item 13 Certain relationships and related transactions, and director independence 30 Item 14 Principal accountant fees and services 30 Part IV Item 15 Exhibits and financial statement schedules 31 Signatures 38 Exhibits Report of independent registered public accounting firm 40 Consolidated Balance Sheets as of June 30, 2011 and 2010 41 Consolidated Statements of Operations and Comprehensive Income for the Years Ended June 30, 2011 and 2010 42 Consolidated Statements of Shareholders’ Equity for the Years Ended June 30, 2011 and 2010 44 Consolidated Statements of Cash Flows for the Years Ended June 30, 2011 and 2010 45 Notes to Consolidated Financial Statements 46 -i- Table of Contents TRIO-TECH INTERNATIONAL PART I ITEM 1 – BUSINESS (IN THOUSANDS, EXCEPT PERCENTAGES AND SHARE AMOUNTS) Cautionary Statement Regarding Forward-Looking Statements The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-K and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; credit risks in the Chinese real estate industry; risks related with political and economic turmoil in Indonesia which could impact our fabrication services segment;changes in macroeconomic conditions and credit market conditions; and other economic, financial and regulatory factors beyond the Company’s control. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. General Trio-Tech International was incorporated in 1958 under the laws of the State of California. As used herein, the term "Trio-Tech" or "Company” or “we” or “us” or “Registrant” includes Trio-Tech International and its subsidiaries unless the context otherwise indicates.Our mailing address and executive offices are located at 16139 Wyandotte Street, Van Nuys, California 91406, and our telephone number is (818) 787-7000. We operate our business in five segments: manufacturing, testing services, distribution, real estate and fabrication services. Geographically, we operate in the U.S., Singapore, Malaysia, Thailand, China and Indonesia.We operate six testing services facilities; one in the United States and five in Southeast Asia. We operate two manufacturing facilities: one is located in the United States and the other one is in Southeast Asia. Our distribution segment, the real estate segment and fabrication services operate primarily in Southeast Asia. Our major customers are concentrated in Southeast Asia and they are either semiconductor chip manufacturers or testing facilities that purchase testing equipment.For information relating to revenues, profit and loss and total assets for each of our segments, see Note 23 - Business Segments contained in our consolidated financial statements included in this Form 10-K. -1- Table of Contents Company History (5 years) Trio-Tech Singapore achieved ISO 14001, 2004 certification. Universal (Far East) Pte. Ltd. achieved ISO/IEC 17025, 2005 accreditation under SAC-SINGLAS for the field of Testing. Trio-Tech (Suzhou) started its testing service. Trio-Tech Singapore established a subsidiary, Trio-Tech (ChongQing) Co. Ltd. in ChongQing, China. Trio-Tech (Suzhou) achieved ISO 9001:2000 certification. Universal (Far East) Pte. Ltd. achieved ISO/IEC 17025:2005 accreditation under SAC-SINGLAS for the field of Calibration and Measurement. Universal (Far East) Pte. Ltd. achieved ISO 9001:2000 certification. Trio-Tech Singapore scaled down its facility in Singapore due to the loss of one of its major customers. Trio-Tech Singapore, Trio-Tech Malaysia, Trio-Tech (Suzhou) and Trio-Tech (Bangkok) were re-certified to ISO 9001-2008 standards. Trio-Tech Singapore was recertified to ISP 14001:2004 standards. Trio-Tech Singapore established a subsidiary, SHI International Pte. Ltd. in Singapore. SHI International Pte. Ltd. acquired 100% interest in PT SHI Indonesia, located in Indonesia. Trio-Tech Singapore achieved biz SAFE Level 3 workplace safety and health standard. Trio-Tech Singapore established a subsidiary, Trio-Tech (Tianjin) Co., Ltd. in China. Trio-Tech (Tianjin) Co., Ltd. achieved ISO 9001-2008 certification. SHI International Pte. Ltd. achieved ISO 9001: 2008 certification. Universal (Far East) Pte. Ltd. was recertified to ISO 9001: 2008 standards. Trio-Tech (Tianjin) Co., Ltd. was certified for ISO/TS 16949: 2009standards. Overall Business Strategies Our core business is and historically has been in the semiconductor industry (testing services, manufacturing and distribution).Revenue from this industry accounted for 94.5% and 95.7%of our revenue for fiscal year 2011 and fiscal year 2010, respectively. The semiconductor industry has experienced periods of rapid growth, but has also experienced downturns, often in connection with, or in anticipation of, maturing product cycles of both semiconductor companies’ and their customers’ products and declines in general economic conditions. As a result of the credit market crisis in 2008 and other macroeconomic challenges affecting the global economy, the global semiconductor industry suffered a sharp downturn in calendar 2009 throughout 2010. To reduce our risks associated with sole industry focus and customer concentration, the Company expanded its business into real estate investment and oil and gas equipment fabrication businesses in 2007 and 2009, respectively. Our strategic plan related with our semiconductor business assumes growth targets will be achieved by pursuing and winning new business in the following areas: • Primary markets – Capturing additional market share within our primary markets by offering superior products and services to address the needs of our major customers. • Focus on growing markets – Expanding our geographic reach in areas of the world with significant growth potential. • New markets –Developing new products and technologies that serve wholly new markets. • Pursue complementary strategic relationships- Complementary acquisitions or similar arrangements can expand our markets and strengthen our competitive position. As part of our growth strategy, the Company continues to selectively assess opportunities to develop strategic relationships, including acquisitions, investments and joint development projects with key partners and other businesses. -2- Table of Contents Business Segments Testing Services Our Testing services are rendered to manufacturers and purchasers of semiconductors and other entities who either lack testing capabilities or whose in-house screening facilities are insufficient for testing devices in order for them to make sure that these products meet military or certain commercial specifications. Customers outsource their test services either to accommodate fluctuations in output or to benefit from economies that can be offered by third party service providers. Our laboratories perform a variety of tests, including stabilization bake, thermal shock, temperature cycling, mechanical shock, constant acceleration, gross and fine leak tests, electrical testing, microprocessor equipment contract cleaning services, static and dynamic burn-in tests, reliability lab services and vibration testing.We also perform qualification testing, consisting of intense tests conducted on small samples of output from manufacturers who require qualification of their processes and devices. We use our own proprietary equipment for certain burn-in, centrifugal and leak tests, and commercially available equipment for various other environmental tests. We conduct the majority of our testing operations in Southeast Asia with facilities in Singapore, Malaysia, Thailand and China, which have been certified to the relevant ISO quality management standards. Manufacturing We manufacture both front-end and back-end semiconductor test equipment and related peripherals at our facilities in Singapore and the United States. Front-End Products Artic Temperature Controlled Wafer Chucks Artic Temperature Controlled Chucks are used for test, characterization and failure analysis of semiconductor wafers and such other components at accurately controlled cold and hot temperatures.These systems provide excellent performance to meet the most demanding customer applications.Several unique mechanical design features, provide excellent mechanical stability under high probing forces and across temperature ranges. Wet Process Stations Wet Process Stations are used for cleaning, rinsing and drying semiconductor wafers, flat panel displays magnetic disks, and other microelectronic substrates.After the etching or deposition of integrated circuits, wafers are typically sent through a series of 100 to 300 additional processing steps.At many of these processing steps, the wafer is washed and dried using Wet Process Stations. Back-End Products Autoclaves and HAST (Highly Accelerated Stress Test) Equipment We manufacture autoclaves, HAST systems and specialized test fixtures. Autoclaves provide pressurized, saturated vapor (100% relative humidity) test environments for fast and easy monitoring of integrated circuit manufacturing processes. HAST systems provide a fast and cost-effective alternative to conventional non-pressurized temperature and humidity testing. -3- Table of Contents Burn-in Equipment and Boards We manufacture burn-in systems, burn-in boards and burn-in board test systems. Burn-in equipment is used to subject semiconductor devices to elevated temperatures while testing them electrically to identify early product failures and to assure long-term reliability. Burn-in boards are used to mount devices during high temperature environmental stressing tests. We provide integrated burn-in automation solutions to improve products’ yield, reduce processing downtime and improve efficiency. In addition, we develop cooling solution, which is used to cool or maintain the temperature of high power heat dissipation semiconductor devices. Component Centrifuges and Leak Detection Equipment We manufacture centrifuges and leak detection equipment which are used to test the mechanical integrity of ceramic and other hermetically sealed semiconductor devices and electronic parts for high reliability and aerospace applications.Leak detection equipment is designed to detect leaks in hermetic packaging.The bubble tester is used for gross leak detection.A visual bubble trail will indicate when a device is defective. Distribution In addition to marketing our proprietary products, we distribute complementary products made by manufacturers mainly from the United States, Europe and Japan.The products include environmental chambers, handlers, interface systems, vibration systems, shaker systems, solderability testers and other semiconductor equipment. Besides equipment, we also distribute a wide range of components such as connectors, sockets and touch-screen panels. Real Estate Our real estate segment generates investment income from the investment made and rental revenue from real estate we purchased in Chongqing, China. Fabrication We fabricate equipment and structures used in the oil and gas industry at our subsidiary, PT SHI Indonesia, inBatam, Indonesia. Indonesia is one of the largest oil and gas producers in Southeast Asia, as well as a major exporter of liquefied natural gas in Asia.Management believes there is potential growth in demand for equipment and machinery in this sector. Product Research and Development We focus our research and development activities on improving and enhancing both product design and process technology. We conduct product and system research and development activities for our products in Singapore and the United States, Research and development expenses were $250 and $39 in fiscal 2011 and 2010, respectively. Our Singapore operation increased efforts into research and development in fiscal year 2011 to provide solutions for our customers and development of equipment to assist in the troubleshooting and repair process, the cost of which was not borne directly by our customers. Marketing, Distribution and Services We market our products and services worldwide, directly and through independent sales representatives and our own marketing sales team. We have approximately seven independent sales representatives operating in the United States and another eighteen in various foreign countries. Of the twenty-five sales representatives, seven are representing the distribution segment and eighteen are representing the testing services segment and the manufacturing segment for various products and services produced and provided from our facilities in different locations. In fiscal 2011 and 2010, combined sales of equipment and services to our three largest customers accounted for approximately 75.5% and 72.0%, respectively, of our total net revenue. We had sales of $23,811 (67.0%) and $23,349 (63.2%) to Customer A for fiscal years 2011 and 2010 respectively. Although the top customer mentioned above is a U.S. company, the revenue generated from them was from their facilities located outside of the U.S. The majority of our sales and services in fiscal years 2011 and 2010 were to customers outside of the United States. -4- Table of Contents Backlog The following table sets forth the Company's backlog at the dates indicated (amounts in thousands): June 30, June 30, Manufacturing backlog $ $ Testing services backlog Distribution backlog Real estate backlog* Fabrication services backlog 9 $ $ *Real estate backlog is based on the rental income from non-cancellable lease. Based upon our past experience, we do not anticipate any significant cancellations or re-negotiation of sales.The purchase orders for the manufacturing, testing services and distribution businesses generally require delivery within 12 months from the date of the purchase order and certain costs are incurred before delivery. In the event of a cancellation of a confirmed purchase order, we require our customers to reimburse us for all costs incurred.We do not anticipate any difficulties in meeting delivery schedules. Materials and Supplies Our products are designed by our engineers and are assembled and tested at our facilities in California, China and Singapore.We purchase all parts and certain components from outside vendors for assembly purposes.We have no written contracts with any of our key suppliers.As these parts and components are available from a variety of sources, we believe that the loss of any one of our suppliers would not have a material adverse effect on our results of operations taken as a whole. Competition Our ability to compete depends on our ability to develop, introduce and sell new products or enhanced versions of existing products on a timely basis and at competitive prices, while reducing our costs. There are numerous testing laboratories in the areas where we operate that perform a range of testing services similar to those offered. However, due to recent severe competition in the Southeast Asia testing and burn-in services industry there has been a reduction in the total number of competitors. The existence of competing laboratories and the purchase of testing equipment by semiconductor manufacturers and users are potential threats to our future testing services revenue and earnings. Although these laboratories and new competitors may challenge us at any time, we believe that other factors, including reputation, long service history and strong customer relationships, are instrumental in determining our position in the market. The distribution segment sells a wide range of equipment to be used for testing products.As the semiconductor equipment industry is highly competitive, we offer a one-stop service alternative to customers by complementing our products with design consultancy and other value-added services. -5- Table of Contents The principal competitive factors in the manufacturing industry include product performance, reliability, service and technical support, product improvements, price, established relationships with customers and product familiarity. We make every effort to compete favorably with respect to each of these factors. Although we have competitors for our various products, we believe that our products compete favorably with respect to each of the above factors. We have been in business for more than 53 years and have operation facilities mostly located in Southeast Asia.Those factors combined have helped us to establish and nurture long-term relationships with customers and will allow us to continue doing business with our existing customers upon their relocation to other regions where we have a local presence or are able to reach. The real estate industry in China has grown dramatically over the last two decades. The real estate market in China presents not only huge business opportunities but also various special characteristics at both industrial and business levels. We cooperate closely with our joint venture partner, JiaSheng Property Development Co. Ltd.(“JiaSheng”), who has many years’ experience in the real estate business in China. We believe the experience from our partner combined with our investment experience helps us to be more competent. Our fabrication services segment is located in Indonesia.Indonesia is one of the largest oil and gas producers in Southeast Asia, as well as a major exporter of liquefied natural gas in Asia. As the demand for oil and gas has been increasing steadily for the past few years, we believe that this may lead to an increase in capital spending for oil and gas exploration and development, as well as capital spending on technology advances to improve the success rate in oil and gas discovery at lower costs.In addition, as offshore oil and gas exploration moves into more challenging deep waters and locations where infrastructure is lacking, larger and more complex equipment may be needed to support the production facility. Our location in Batam, Indonesia is ideal for transportation of huge structures which allows us to meet the demands of complex projects from customers in Indonesia. Patents The manufacturing segment holds a United States patent granted in 1994 on certain aspects of its Artic temperature test systems.In 2001, we registered a new United States patent (for 21 years) for several aspects of a new range of Artic Temperature Controlled Chucks.As these patents are not significant for our manufacturing segment due to the change in our products portfolio, the capitalized cost of the patents was written off in fiscal 2002 because of the impairment assessed by our management. In fiscal 2011 and 2010, we did not register any patents within the U.S. It is typical in the semiconductor industry to receive notices from time to time alleging infringement of patents or other intellectual property rights of others.We do not believe that we infringe on the intellectual property rights of any others.However, should any claims be brought against us, the cost of litigating such claims and any damages could materially and adversely affect our business, financial condition, and results of operations. Employees As of June 30, 2011, we had approximately 501 employees. Geographically, approximately 8 full time employees were located in the United States and approximately 493 full time employees in Southeast Asia.None of our employees are represented by a labor union. There were approximately 94 employees in the manufacturing segment, 334 employees in the testing services segment, 3 employees in the fabrication services segment, 4 employees in the real estate segment and 66 employees in general administration, logistics and others. ITEM 1A – RISK FACTORS As a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934, we are not required to provide the information required by this item. ITEM 1B – UNRESOLVED STAFF COMMENTS Not applicable. -6- Table of Contents ITEM 2 – PROPERTIES As of the date of filing of this Form 10-K, we believe that we are utilizing approximately 95% of our fixed property capacity. We also believe that our existing facilities are adequate and suitable to cover any sudden increase in our needs in the foreseeable future. The following table presents the relevant information regarding the location and general character of our principal manufacturing and testing facilities: Approx. Owned (O) Location Segment Sq. Ft. Occupied or Leased (L)& Expiration Date 16139 Wyandotte Street, Van Nuys, Corporate (L) Dec. 2014 CA 91406, United States of America Testing Services/ Manufacturing 1004, Toa Payoh North, Singapore Unit No. HEX 07-01/07, Testing Services (L) Sept. 2012 Unit No. HEX 07-01/07, (ancillary site) Testing Services (L) Sept. 2012 Unit No. HEX 03-01/02/03, Testing Services /Manufacturing (L) Sept. 2012 Unit No. HEX 01-08/15, Testing Services /Manufacturing (L) Jan. 2012*3 Unit No. HEX 01-08/15, (ancillary site) Testing Services /Manufacturing (L) Jan. 2012*3 Unit No. HEX 01-16/17, Testing Services (L) Jan. 2012*3 Unit No. HEX 03-08/10, Manufacturing (L) May 2013 1008, Toa Payoh North, Singapore Unit No. HEX 03-09/17, Manufacturing (L) Jan. 2012*3 Unit No. HEX 03-09/17, (ancillary site) Manufacturing 70 (L) Jan. 2012*3 Unit No. HEX 07-17/18, Testing Services (L) Nov. 2012 Unit No. HEX 07-17/18, (ancillary site) Testing Services 25 (L) Nov. 2012 Unit No. HEX 02-17 Manufacturing (L) Jun. 2013 Unit No. HEX 02-15/16 Manufacturing (L) Jul. 2013 Unit No. HEX 01-09/10/11 Manufacturing (L) Nov. 2012 Unit No. HEX 01-15/16 Manufacturing (L) Sept. 2011*4 Unit No. HEX 01-08 Manufacturing (L) Jun. 2012*3 Plot 1A, Phase 1 Manufacturing (O)*2 Bayan Lepas Free Trade Zone 11900 Penang Lot No. 11A, Jalan SS8/2, Testing Services (O) Sungai Way Free Industrial Zone, 47300 Petaling Jaya, Selangor Darul Ehsan, Malaysia Lot No. 4, Kawasan MIEL Testing Services (L) Nov. 2013*5 Sungai Way Baru Free Industrial Zone, Phsdr Phase III, Selangor Darul Ehsan, Malaysia 327, Chalongkrung Road, Testing Services (O) Lamplathew, Lat Krabang, Bangkok 10520, Thailand No. 5, Xing Han Street, Block A Testing Services (L) Dec 2011*1 #04-15/16, Suzhou Industrial Park China 215021 27-05, Huang Jin Fu Pan. Real Estate (L) Aug. 2012 No. 26 Huang Jin Qiao Street Hechuan District Chongqing China 401520 Jl Brigjen Katamso Km.5 Fabrication Services (L) Aug 2013 Tanjung Uncang, Sekupang Batam 29400, Indonesia B7-2, Xiqing Economic Development Testing Services (L) April 2021 Area International Industrial Park Tianjin City, China 300385 -7- Table of Contents *1 With respect to the various leases that expire during fiscal 2012, the Company anticipates that the landlord will offer similar terms on each such lease at renewal and does not believe that material expenses will be incurred. *2 The property was held as assets held for sale pursuant to the a Sales and Purchase agreement entered in the fourth quarter of fiscal 2011, which sale remains pending as of the date of the filing of this Form 10-K. *3 With respect to the various leases that expire during fiscal 2012, the Company anticipates that the landlord will increase the rental fee during renewal and does not expect it to have significant effect on the Company’s consolidated financial results of operations. *4 With respect to the property that expires in September 2011, the Company is in the midst of discussion with the landlord and anticipates that the landlord will increase the rental fee during renewal and does not expect this to have significant effect on the Company’s consolidated financial results of operations. *5 The premises is sublet to third party. ITEM 3 – LEGAL PROCEEDINGS The Company is, from time to time, the subject of litigation claims and assessments arising out of matters occurring in its normal business operations.In the opinion of management, resolution of these matters will not have a material adverse effect on our financial statements. There are no material proceedings to which any director, officer or affiliate of the Company, any beneficial owner of more than five percent of the Company’s Common Stock, or any associate of such person is a party that is adverse to the Company or its properties. ITEM 4 – [REMOVED AND RESERVED.] None. -8- Table of Contents PART II ITEM 5 – MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OFEQUITY SECURITIES Market Information Our Common Stock is traded on the NYSE Amex under the symbol “TRT.”The following table sets forth, for the periods indicated, the range of high and low sales prices of our Common Stock as quoted by the NYSE Amex: High Low Fiscal Year Ended June 30, 2010 Quarter ended September 30, 2009 $ $ Quarter ended December 31, 2009 $ $ Quarter ended March 31, 2010 $ $ Quarter ended June 30, 2010 $ $ Fiscal Year Ended June 30, 2011 Quarter ended September 30, 2010 $ $ Quarter ended December 31, 2010 $ $ Quarter ended March 31, 2011 $ $ Quarter ended June 30, 2011 $ $ Stockholders As of September 26, 2011,there were 3,321,555 shares of our Common Stock issued and outstanding, and the Company had approximately 69 record holders of Common Stock. The number of holders of record does not include the number of persons whose stock is in nominee or "street name" accounts through brokers. Dividend Policy We did not declare any cash dividend in fiscal 2011 or fiscal 2010. The determination as to whether to pay any future cash dividends will depend upon our earnings and financial position at that time and other factors as the Board of Directors may deem appropriate. California law prohibits the payment of dividends if acorporation does not have sufficient retained earnings or cannot meet certain asset to liability ratios. There is no assurance that dividends will be paid to holders of Common Stock in the foreseeable future. ITEM 6 - SELECTED FINANCIAL DATA. As a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934, we are not required to provide the information required by this item. -9- Table of Contents ITEM 7 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (IN THOUSANDS, EXCEPT PERCENTAGES AND SHARE AMOUNTS) The following discussion and analysis should be read in conjunction with our disclaimer on “Forward-Looking Statements,”“Item 1. Business,” and Consolidated Financial Statements, the notes to those statements and other financial information contained elsewhere in this Annual Report on Form10-K. Trio-Tech International operates in five distinct segments: manufacturing, testing services, distribution, real estate and fabrication. In fiscal year 2011, revenue from our manufacturing, testing services, distribution, real estate and fabrication services segments represented 54.9%, 36.9%, 2.7%, 3.0% and 2.5% of our revenue, respectively, compared to 60.9%, 32.1%, 2.7%, 1.9% and 2.4%, respectively, in fiscal year 2010. Our core business is associated with the semiconductor industry. We provide third-party semiconductor testing and burn-in services primarily through our laboratories in Southeast Asia. At or from our facilities in California and Southeast Asia we also design, manufacture and market equipment and systems to be used in the testing and production of semiconductors, and distribute semiconductor processing and testing equipment manufactured by other vendors. We plan to continue to expand our testing market share in the semiconductor industry. In the fourth quarter of 2010, Trio-Tech International Pte. Ltd. registered a new 100% wholly owned subsidiary, Trio-Tech (Tianjin) Co. Ltd. (“TTTJ”), located in the Xiqing Economic Development Area International Industrial Park in Tianjin City, People’s Republic of China. TTTJ commenced operating activities in the third quarter of fiscal 2011. It provides testing services for one of our major customers. In the first quarter of fiscal 2010, our Malaysia subsidiary acquired property in Malaysia, which was being leased by that subsidiary in an effort to assure the prospects of long term support for our customers in Malaysia.In the fourth quarter of fiscal 2010, our Malaysia operation commenced its expansion plans to meet the increasing demands from one of our major customers. We substantially completed the expansion in the fourth quarter of fiscal year 2011, which enabled us to increase our production capacity. Revenue from this operation increased by $2,432, or 37.1%, to $8,991 in fiscal 2011 from $6,559 in fiscal 2010. Our Shanghai operation, as a component of the testing services segment, suffered continued operating losses from fiscal year 2007 to fiscal year 2010 and the cash flow was minimal for those years. In the fourth quarter of 2010, we established a restructuring plan to close the testing operation in Shanghai, China. Based on the restructuring plan and in accordance with ASC Topic 205-20, Presentation of Financial Statement of Discontinued Operations, we presented the operation results from Shanghai as a discontinued operation, as we believed that no continued cash flow would be generated by the disposed component (Shanghai subsidiary) and that we would have no significant continuing involvement in the operation of the discontinued component.In management’s discussion and analysis of financial condition and results of operation below, the amounts used in comparison have been reclassified to exclude the amounts from discontinued operations, which have been discussed as a separate line item listed on the statement of income. Our distribution segment operates primarily in Southeast Asia.This segment markets and supports distribution of its own manufactured equipment in addition to distributing complementary products supplied by other manufacturers that are used by its customers and other semiconductor and electronics manufacturers. We believe this will help us to reduce our exposure to multiple risks arising from being a mere distributor of manufactured products from others. Our real estate segment generates investment income from the investments made and rental revenue from real estate property purchased in Chongqing, China. During the second quarter of fiscal 2010, Trio-Tech (Chongqing) Co. Ltd. (“TTCQ”) entered into a new Memorandum Agreement with JiaSheng to invest in their property development projects (Project B-48 Phase 2) located in Chongqing City, China.Additionally, during the second quarter of fiscal 2010, TTCQ entered into a new Memorandum Agreement with JiangHuai Property Development Co. Ltd. (“JiangHuai”) to invest in their property development projects (Project - Yu Jin Jiang An) located in Chongqing City, China. The total investment of these two projects was RMB 7,000, or approximately $1,083 based on the exchange rate as of June 30, 2011 published by the Monetary
